The information in this case charged the defendant, George Wood Johnston, with the crime of operating a motor vehicle on the public highway while under the influence of intoxicating liquor. The crime is alleged to have been committed on the 25th day of August, 1941. Upon his trial the jury found him guilty as charged in the information, and assessed his punishment at a fine of $50 and the costs. Motion for a new trial was duly filed and overruled and on October 11th, 1941, the court sentenced the defendant in accordance with the verdict of the jury.
On January 10, 1942, an appeal from the judgment was taken by filing in this court a petition in error with case-made and proper proof of notices. No briefs have been filed and no appearance for oral argument made.
Where the defendant appeals from a judgment of conviction and no brief in support of the petition in error is submitted, and no appearance for oral argument made, we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in the admission or rejection of testimony. This court will examine the record for jurisdictional errors. If no fundamental error appears, the judgment will be affirmed.
We have examined the record and find that the information is sufficient to charge the offense of driving a motor vehicle on the public highway while under the influence of intoxicating liquor. The evidence is amply sufficient to sustain the judgment and sentence. On the record before us, we have discovered no error which would warrant a reversal of the judgment and it appears that the defendant was accorded a fair and impartial trial. The judgment of the county court of Okfuskee county is accordingly in all things affirmed. *Page 41